United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2106
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
Bryan R. Dunn,                          *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: September 16, 2011
                                Filed: October 4, 2011
                                 ___________

Before LOKEN, BYE, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      Bryan Dunn appeals the sentence the district court1 imposed after revoking his
supervised release. Upon careful review, we reject Dunn’s arguments on appeal, and
we conclude that the revocation sentence of 12 months in prison with 19 months of
supervised release was not unreasonable, see United States v. Perkins, 526 F.3d 1107,
1110-11 (8th Cir. 2008). Accordingly, we affirm the judgment of the district court,
and we grant counsel’s motion to withdraw.



      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.